DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 10/26/2022 to claim 5 has been entered. Claim 10 has been canceled. Claims 1-5, 8-9 and 14-18 remain pending, of which claims 5 and 8-9 are being considered on their merits. Claims 1-4 and 14-18 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group II, drawn to a method of inducing differentiation and proliferating myeloid-derived suppressor cells (MDSCs), in the reply filed on 11/22/2019 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Intendent claim 5 recites “wherein the number of cells during weeks 3 to 6 of the culturing step is 1,000 to 3,000-fold of an initial cell number of the CD34+ cells”. Applicant alleges that can be found in paragraphs [0029], [0032], [0035] and [0038] and Figure 1 of the as-filed specification. 
Paragraph [0029] states that the cells can be cultured for 3 weeks to 6 weeks, but is silent as to the fold increase of cells at any time point in this range.
Paragraph [0032] states that the cells can be cultured for 3 weeks, and that at 3 weeks cells may be multiplied 1,000 to 3,000-fold. This paragraph is silent as to the fold increase at any point after the 3 week point.
Paragraph [0035] states that the cells may be multiplied 1,000 to 3,000-fold. This paragraph is silent as to the fold increase at any point and does not state that fold increase occurs between weeks 3 to 6.
Paragraph [0038] states that the cells can be cultured for 6 weeks, but is silent as to the fold increase of cells at 6 weeks.
Figure 1 does not show any range of proliferation but only shows the number of cells over 6 weeks in one experiment.
Therefore there is no support for the limitation “wherein the number of cells during weeks 3 to 6 of the culturing step is 1,000 to 3,000-fold of an initial cell number of the CD34+ cells”. This is support for the cells being multiplied 1,000 to 3,000-fold at the 3 week time point, but there is no support for this range at any other specific time point during culture. 
Since claims 8-9 depend from claim 5, they too are rejected for containing new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. PGPUB 2012/0082688) in view of Harada et al (2011, Scientific Reports 1(174): 1-8) and Deasy et al (2003, Stem Cells, 21:536-545; reference U).
Regarding claim 5, Chen is drawn to methods of culturing and differentiating myeloid derived suppressor cells (MDSCs) from stem cells (see abstract). Regarding claim 5, Chen teaches the method of preparing MDSC comprises contacting stem cells with an effective amount of kit ligand (KL) (stem cell factor, SCF) along with other factors such as macrophage colony-stimulating factor (M-CSF) (see paragraphs [0006] and [0049] for example). Regarding claim 5, Chen teaches the stem cells used in the method are CD34+, and Chen specifically teaches that MDSCs can be made in the method using human cord blood CD34+ cells (see [0056], [0108], [0181], [0183] and [0185] for example). Regarding claim 5, Chen teaches any suitable form of M-CSF can be utilized in the methods of the present invention, including variants, mutants, or fragments of M-CSF as long as they are active and exhibit desired characteristics including stimulating stem cells to differentiate into MDSCs (see paragraph [0051]). Regarding claim 5, Chen teaches GM-CSF can be used in the method (see paragraphs [0142] and [0185]). Regarding claim 5, Chen teaches the MDSCs proliferate in culture (see Figure 6). Regarding claim 5, Chen teaches the MDSC expresses the cell surface markers CD33 and CD11b (see paragraph [0007]). Regarding claim 5, while Chen is silent as to the time for which the cells are cultured, Chen teaches that the cells should be cultured under conditions suitable for propagation of said cell (see paragraph [0006]).
Chen does not exemplify differentiating and proliferating MDSCs from CD34+ cord blood-derived cells in GM-CSF and SCF. Chen is silent as to the full expression pattern of the MDSCs. Chen does not teach the amounts of GM-CSF and SCF used in the method, the amount of expansion, or the time in culture.
Regarding claim 5, Harada teaches CB CD34+ cells can be “cultivated for several weeks” (see page 2). Regarding claims 5 and 8-9, Harada teaches culturing of human cord-blood (CB) CD34+ cells with GM/SCF (100 ng/ml GM-CSF and 50 ng/ml SCF) resulted in a steady increase in proliferation, with the cell number climbing up to a 100,000-fold expansion after 5 weeks (see col. 1 on page 2, page 6, and Figure 1). 
Regarding claim 5, Deasy teaches that while stem cells are highly proliferative, several factors can drive stem cells from being highlight proliferative, mitotically active, into states wherein the do not proliferative such as differentiation, senescence and quiescence (see Figure 1 and page 537). Regarding claim 5, Deasy teaches these factors that case the cells to stop proliferating include culture conditions such as the confluency of the cells in culture, and the access to nutrients, and that these parameters can be controlled (see page 542). 
It would have been obvious to differentiate and proliferate MDSCs from CD34+ cord blood-derived cells in GM-CSF and SCF. A person of ordinary skill in the art would have had a reasonable expectation of success in differentiating and proliferating MDSCs from CD34+ cord blood-derived cells in GM-CSF and SCF because Chen specifically highlights that GM-CSF and SCF can be used to differentiate MDSCs and that MDSCs can be differentiated from CD34+ cord blood-derived cells. The skilled artisan would have been motivated to because Chen specifically highlights that GM-CSF and SCF can be used to differentiate MDSCs and that MDSCs can be differentiated from CD34+ cord blood-derived cells.
It would have been obvious to culture Chen’s cells with 100 ng/ml GM-CSF and 50 ng/ml SCF for 6 weeks. A person of ordinary skill in the art would have had a reasonable expectation of success in culturing Chen’s cells with 100 ng/ml GM-CSF and 50 ng/ml SCF for 6 weeks because Harada teaches culturing of CD34+ can be done with these levels of factors and for several weeks, and Chen teaches that the cells should be cultured under conditions suitable for propagation of said cells and Harada teaches the cell numbers can increase of culture time. The skilled artisan would have been motivated to culture Chen’s cells with 100 ng/ml GM-CSF and 50 ng/ml SCF for 6 weeks because Harada teaches these conditions result in significant expansion, and Chen states that the culturing should be done in a manner to achieve the desired cells.
Regarding the fold increase in cell number, it is noted that this is a result of the active method steps of culturing. Since the active method steps of culturing are taught by Chen in view of Harada, the results of the active method steps are also obvious. Furthermore, the newly cited Deasy teaches that while stem cells are highly proliferative, several factors can drive stem cells from being highlight proliferative, mitotically active, into states wherein the do not proliferative such as differentiation, senescence and quiescence. Since Chen teaches that the method differentiates the cells into MDSCs, it appears that the proliferation would necessarily decrease. Furthermore, it would be obvious to combine the teachings of Chen with Deasy to control the culture conditions such that there is a 1000 to 3000- fold increase during weeks 3 to 6 of culture because Deasy teaches these factors that case the cells to stop proliferating include culture conditions such as the confluency of the cells in culture, and the access to nutrients, and that these parameters can be controlled. Therefore a person of ordinary skill in the art would have had a reasonable expectation of success in controlling the culture parameters that effect proliferation. The skilled artisan would have been motivated to control the culture parameters that effect proliferation to obtain a desired level of cells because Chen teaches that the culturing should be done in a manner to achieve the desired cells. Therefore this result of the method is obvious.
Chen is silent as to the full expression pattern of the MDSCs. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' MDSCs differs, and if so to what extent, from the MDSCs discussed in Chen.  The prior art MDSCs are made using methods identical to the claimed method, and express CD33 and CD11b just as the MDSCs made in the claimed method. The cited art taken as a whole demonstrates a reasonable probability that the MDSCs of the prior art is either identical or sufficiently similar to the claimed MDSCs that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic of a known cell is not disclosed in a reference does not make the known cell patentable. The new MDSCs possesses inherent characteristics which might not be displayed in the tests used in Chen.  Clear evidence that the MDSCs of the cited prior art does not possess a critical characteristic that is possessed by the MDSCs made in the claimed method would advance prosecution and might permit allowance of claims to applicants' method.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 10/26/2022  have been fully considered but they are not persuasive. 
Applicant highlights that when Chen used a different combination of factors, after 12 days in culture Chen only observed a 10-fold increase in cell number. Applicant points out this is much lower than the claimed level of proliferation. However, the rejection was not over this method of Chen, wherein Chen forms embryoid bodies and treats them with other factors. Rather, the rejection is over Chen’s teaching of using human cord blood CD34+ cells as the starting CD34+ stem cells, and Chen’s taught treatment that comprises GM-CSF with Chen’s SCF treatment. Additionally, as stated above, the secondary reference Harada states CB CD34+ cells had increased proliferation in culture with GM/SCF, and Deasy teaches that culture parameters that influence whether stem cells are in a proliferative state can be controlled. Therefore the limitation wherein the cells have greater proliferation is obvious over the combination of references. 
Applicant points to the new limitation wherein the number of cells during weeks 3 to 6 of the culturing step is 1,000 to 3,000-fold of an initial cell number of the CD34+ cells, and Figures 1 to 5 of the specification. Applicant highlights that Harada’s cord blood stem cells are proliferating to more than the claimed range. Applicant alleges that their cells stop proliferating after 3 weeks in culture. However, as stated above, Deasy teaches that culture parameters that influence whether stem cells are in a proliferative state can be controlled. Specifically, as stated above, Deasy teaches that while stem cells are highly proliferative, several factors can drive stem cells from being highlight proliferative, mitotically active, into states wherein the do not proliferative such as differentiation, senescence and quiescence. It should be noted that Chen teaches that treating the cells with CM-CSF and SCF differentiates the stem cells. Furthermore, Deasy teaches these factors that case the cells to stop proliferating include culture conditions such as the confluency of the cells in culture, and the access to nutrients, and that these parameters can be controlled. It is also again noted that Chen teaches controlling the culture conditions to achieve the desired cells. Importantly, the applicant should note that if this result is not necessarily the result of the active steps in the claimed method, which are taught by the cited reference, and that some other unclaimed step is critical, there may be an issue of scope of enablement. Based on applicant’s arguments regarding the high-density culture conditions and hypoxia, it appears that applicant is suggesting that other unclaimed steps are critical for this result.  
Applicant highlights that the secondary reference Harada is concerned with differentiating the cord blood CD34+ cells into dendritic cells and not into MDSCs as claimed. While the applicant is correct that Harada’s downstream goal is production of dendritic cells, as stated above, Harada states CB CD34+ cells had increased proliferation when cultured with GM/SCF, and therefore Harada provides motivation to select this pair of factors that is already taught by Chen. Therefore Harada does also provide relevant teachings as to the proliferation of progenitor cells. It should also be noted that MDSCs are a progenitor cells to several other cell types, including dendritic cells. Therefore Harada’s teachings are relevant to Chen especially since Chen already teaches embodiments using CB CD34+ cells with SCF and GM-CSF, and this argument is not persuasive.
Applicant reproduces Figures on page 10 of the reply to allege that Chen’s cells express higher levels of HLA-DR. Similarly applicant reproduces Figures on page 12 of the reply to allege that Harada’s cells express higher levels of HLA-DR, CD86 and CD40. However, these figures are not from Chen or Harada. Chen mention the expression of HLA-DR and the rejection does not allege that Harada’s DCs are the same as Chens MDSCs. Additionally, as stated above, Harada provides motivation to select GM/SCF, a pair of factors that is already taught by Chen, to use in Chen’s method, and it is unclear what results are presented in these figures and how they relate to the instant rejection. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653